i          i       i                                                                                  i         i          i




                                      MEMORANDUM OPINION

                                                No. 04-09-00815-CV

                                         In the Interest of R.E.N., a Child

                        From the 37th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2008-PA-01635
                               Honorable Richard Garcia, Judge Presiding

Opinion by:        Karen Angelini, Justice

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: July 28, 2010

AFFIRMED, MOTION TO WITHDRAW GRANTED

           After the trial court terminated his parental rights to R.E.N., appellant G.C.N. appealed the

trial court’s order determining that an appeal of the termination order would be frivolous.1 See TEX .

FAM . CODE ANN . § 263.405(g) (Vernon 2008). Appellant’s court-appointed attorney filed a brief

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In the Interest of R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App—San

Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of parental


           1
            … To protect the privacy of the parties in this case, we identify the parent and child by initials only. See
T EX . F AM . C O D E A N N . § 109.002(d) (Vernon 2009).
                                                                                       04-09-00815-CV

rights). Counsel provided appellant with a copy of the brief. Additionally, appellant was informed

of his right to review the record and advised of his right to file a pro se brief. No pro se brief has

been filed.

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed. We grant counsel’s motion to withdraw. Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1

(Tex. App.—San Antonio 1996, no pet.).

                                                       Karen Angelini, Justice




                                                 -2-